Citation Nr: 1811568	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, K. C. and T. H. 


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously remanded by the Board in June 2017.  The case has been returned to the Board for review.
 
In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Waco, Texas RO.  A transcript of the hearing is associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.

Entitlement to Service Connection for a Left Knee Disability

In its June 2017 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine the nature and etiology of the Veteran's current left knee pain and limitation of motion.  The June 2017 Board remand further stated that the Veteran is competent to attest to matters of which he has first-hand knowledge and that if there is a medical basis to doubt the history provided by the Veteran , the examiner should provide a fully reasoned explanation.  

The Veteran was provided a VA knee examination in September 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's diagnosis of degenerative arthritis of the left knee.  The Veteran reported that he has daily pain in his left knee that increased when standing and walking.  The VA examiner opined that it is less than likely that the Veteran's left knee disability occurred during or was result of military service.  As rationale, the VA examiner stated "[t]here is an absence of supporting evidence of a left knee condition in the military service records; I am unable to link the veteran's current left knee condition to military service."  

Here, the Board finds that the September 2017 VA examination is inadequate for decision-making purposes and does not substantially comply with the June 2017 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  The September 2017 VA examiner did not discuss the Veteran's competent and credible assertions that his left knee has not been the same since the in-service parachute incident.  See, e.g., Notice of Disagreement received September 2011.  The VA examiner merely stated there was an absence of evidence of a left knee disability during service.  The Board notes that the mere absence of contemporaneous medical documentation of treatment does not alone render lay testimony not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Veteran is competent to report left knee problems since his active service.  See Layno v. Brown, 6 Vet, App. 465, 469 (1994).  The Veteran has presented competent and credible statements indicating that he continued to experience left knee problems since separation from active service.  Because the September 2017 VA examiner's opinion is inadequate for decision-making purposes, the matter must be remanded for an addendum opinion.  Barr, 21 Vet. App, at 312.     




Entitlement to Service Connection for Sleep Apnea

In its June 2017 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine the nature and etiology of the Veteran's sleep apnea, including sleep disturbances.  The Veteran was provided a VA sleep examination in September 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's diagnosis of obstructive sleep apnea.  The VA examiner opined that it is less than likely that the Veteran's sleep apnea occurred during or was result of military service.  As rationale, the VA examiner stated "[t]here is an absence of supporting evidence that this condition incurred in or was caused by military service."  

Again, the Board finds that the September 2017 VA examination is inadequate for decision-making purposes and does not substantially comply with the June 2017 remand directives.  See Barr, 21 Vet. App. at 312; see also Stegall, 11 Vet. App. at 271.  The September 2017 VA examiner did not discuss the Veteran's competent and credible assertions that his sleep difficulty began during his active service.  See, March 2017 Board hearing transcript.  The VA examiner merely stated there was an absence of evidence of sleep apnea during service.  However, as stated above, the mere absence of contemporaneous medical documentation of treatment does not alone render lay testimony not credible.  Buchanan, 451 F. 3d 1331, 1336.  The Veteran is competent to report sleep difficulty since his active service.  Layno, 6 Vet, App. at 469.  The Veteran has presented competent and credible statements indicating that he began experiencing sleep difficulties during his active service.  Because the September 2017 VA examiner's opinion is inadequate for decision-making purposes, the matter must be remanded for an addendum opinion.  Barr, 21 Vet. App, at 312.    

Additionally, the June 2017 Board remand directed the RO to obtain updated VA treatment records.  There is no evidence in the claims file that the RO attempted to obtain updated VA treatment records.  The most recent VA treatment records in the Veteran's claims file are from April 2012.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded.

2.  After the above development, forward the record and a copy of this remand to the examiner who conducted the September 2017 VA knee examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any left knee disability, to include, but not limited to, degenerative arthritis, is related to the Veteran's active service.

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.  In providing the above-requested opinion the examiner must note that the Veteran is credible as to his statements that he injured his knee while performing a parachute jump during active service; that he experienced pain and swelling after injuring his knee and that he continued to experience such symptoms until after separation from active service.  Therefore, his statements in that regard should be accepted as true.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (a lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  The examiner should also note that an in-service diagnosis is not required for service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

3.  After the first remand directive, forward the record and a copy of this remand to the examiner who conducted the September 2017 VA sleep apnea examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any sleep disability, to include, but not limited to, sleep apnea, manifested during or is otherwise related to the Veteran's active service.

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.  In providing the above-requested opinion the examiner should note that an in-service diagnosis is not required for service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)

